BIJUR, J.
Plaintiff sues defendant, an auctioneer, for breach of an agreement not to sell goods delivered to the auctioneer for less than a certain invoice price. Defendant rested on its motion to dismiss at the close of plaintiff’s case.
Plaintiff failed to prove any cause of action, either against defendant or any one else; and as this is the second trial of this suit,- and it is evident that plaintiff is unable to furnish proof to sustain his complaint, the judgment is reversed, with costs, and the complaint dismissed, with costs. All concur.